Citation Nr: 1514562	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back condition, to include lumbar scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Brother and Sister in law


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The case was previously before the Board in November 2014 when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's scoliosis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.

2.  The Veteran does not have a superimposed back disability due to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a letter dated July 2010.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records are in the file.  In addition, records regarding a claim for Social Security Administration benefits have been associated with the claims file.  Lastly, the Veteran was afforded VA examinations in March 2011 and January 2015.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

The Veteran seeks entitlement to service connection for a back disability.  The Veteran reports that he fell during training and injured his back.

At the hearing before the undersigned in March 2013 the Veteran reported that he had not had any back problems prior to service.  The Veteran's brother testified that the Veteran did not complain of back problems prior to service.  He reported that the Veteran walked differently and always talked about severe pain.  

Examination at entrance to service in December 1967 did not reveal any spine abnormalities.  Examination in August 1968 indicated that the Veteran had lumbar scoliosis and found that the Veteran was unfit for induction but was qualified for retention.  The Veteran was recommended for separation.

In June 1968 the Veteran was treated for back pain.  In August 1968 and September 1968 the Veteran was treated for lumbar scoliosis.  An orthopedic service note, dated in August 1968, revealed an x-ray diagnosis of lumbar scoliosis and the Veteran was recommended for separation.  At that time the Veteran was noted to report that he had back pain for 10 to 12 years and that he had been told that he had a crooked back.

Another service treatment record indicates that the Veteran had onset of back pain while undergoing basic training.  Prior to that time, he had little or no difficulty with his back.  He noted a low back pain which was described as varying between sharp and an ache.  He stated that bending and lifting aggravated the pain and that some pain had been constantly present.  Coughing and sneezing also aggravated the pain.  He noted some pain and stiffness on getting up in the morning.  Aspirin did not help relieve the pain.  There was some numbness across the left buttock but no pain shoots down his leg.

Post service treatment records reveal complaints of and treatment for a back disability.

In a lay statement dated in March 1990, an individual indicated that he did not know of any problem with the Veteran's back until he visited the Veteran in the hospital in service.

In a private treatment note dated in January 2006 the Veteran's scoliosis was noted to be stable.  

In a statement dated in April 2010, a private provider reported that the Veteran suffered from scoliosis.  The provider noted that the Veteran reported that he was discharged from the military due to scoliosis.  The provider did not have any history of a trauma or injury specific to his military service to explain the discharge.  

In June 2010 a private provider diagnosed the Veteran with thoracolumbar scoliosis and spondylosis with radicular low back pain.  The provider reported that given the underlying scoliosis and remote nature of his injury, she could not comment on the relation to service-related disability.

A September 2010 magnetic resonance imaging (MRI) scan of the back revealed multilevel disc degenerative change, reactive bone marrow endplate changes, and facet arthropathy most prominent at L1-L2, L3-L4, and L5.  It was noted that this was probably due to the scoliosis as the exaggerated areas of degeneration are in areas of increased stress. 

The Veteran was afforded a VA medical examination in March 2011.  The examiner noted that the service medical records revealed that in August 1968 the Veteran indicated that he was having pain in his back for 10 to 12 years and that he was told in the past that he had a "crooked back."  Later in the examination records, the Veteran was noted to report that while in training he went to sick call for back pain.  He stated that he fell off a log and was taken back to his barracks.  He indicated that he was told that he had scoliosis and denied that he had been told that he had scoliosis prior to entering the military.  He worked construction prior to entering the military and denied having back problems during his employment in construction.  During military service care for back pain was "therapy and medications."  He stated that he was given a back brace and was medically discharged.  He had no surgery on his back and denied that others in his family had scoliosis.   Since leaving the military, care for scoliosis had been physical therapy and a chiropractor.  There was still no surgery.  After leaving the military the Veteran worked as a truck driver and reported that he thought he did this for 15 years.   He denied motor vehicle accidents.  However, he had Workman's Compensation claims because of an accident with a tractor and trailer.  He went out on disability in 1984.  He continued to drive a vehicle.  The course was noted to be stable since onset and there were no current treatments.  

After physical examination the Veteran was diagnosed with thoracolumbar scoliosis.  It was the examiner's opinion that the Veteran's currently diagnosed thoracolumbar scoliosis is related to the inservice diagnosis of lumbar scoliosis but the spondylosis is not.  The examiner reported that the Veteran's file reveals an incidental finding of scoliosis during the work up of a urinary condition while in military service.  Further review of these records reveals the Veteran had a "crooked back" prior to entering the military and that he had back pain 10-12 years prior.  The Veteran stated on his induction physical no back issues.  Eventually the veteran was medically discharged for a scoliosis condition.  The examiner reported that the question presented was whether or not the Veteran's currently diagnosed thoracolumbar scoliosis and spondylosis is related to the inservice diagnosis of lumbar scoliosis.  The examiner's answer to the question is yes, it is related only in the essence of a diagnosis present during miliary service but not in the realm of a chronic, treated condition caused by military service.  The examiner stated that this was a preexisting condition to military service.  The Veteran was medically discharged for this condition but the claims file does not portray this Veteran as needing chronic care for the condition after military service.  There is little continuity of care during the decades of the 1970's through the 2000's.  The Veteran was reported to have recently sought assistance from his local providers in connecting this scoliosis to the military.  That provider could not make a connection.  This scoliosis condition is a developmental condition not found on his induction physical.  The examiner reported that had it been found the Veteran would have been disqualified for service.  The examiner stated that since it was not, military service aggravated the condition but once discharged from the service that aggravation ceased as evidenced by the absence of continuity of care required.  The examiner reported that the Veteran has no spondylosis documented in military service and this is a condition of aging.  The Veteran's scoliosis did not cause the spondylosis.  Therefore, the examiner opined that, after review of the Veteran's claims file and based on the interview and exam today, the Veteran's currently diagnosed thoracolumbar scoliosis is related to the inservice diagnosis of lumbar scoliosis but the spondylosis is not.  The relationship between military service and the present condition of scoliosis is possible because the condition was present prior to military service, continued in military service as well as after military service. 

In a private treatment note dated in September 2012 the Veteran was reported to have degenerative disc disease and neuroforaminal stenosis with low back pain and right lower extremity pain.

In March 2013 the Veteran was noted to have dextroscoliosis with its apex at L1.  There was severe L1-L2 as well as moderate to severe L3-L4 neural foraminal stenosis along the concave side of the scoliosis.  There was moderate diffuse disc bulge eccentric to the right at L4-L5 which was increased in size, resulting in moderate to severe right neural foraminal stenosis and partial effacement of the right lateral recess that had also progressed.  There was moderate to severe central spinal canal stenosis at L3-L4 secondary to a moderate diffuse disc bulge that had progressed since the prior examination.

The Veteran was afforded a VA medical examination in January 2015.  The Veteran was noted to be diagnosed with lumbar scoliosis.  The Veteran reported that he while was going through training a bunch of guys fell on top of him and he was carried back to the barracks.  He stated that he was admitted to the hospital and that a curve in his back was discovered.  He was medically discharged.  The Veteran became a construction worker and then a truck driver.  He would occasionally get care for his back.  In 1984 he had a truck accident and injured his neck.  He stated that he has had back pain ever since he came out of the military.  

After physical examination the examiner stated that the initial question of whether the condition is a congenital defect or a congenital disease cannot be answered as asked as it is a medically and scientifically meaningless non sequitur.  The examiner stated that the explanation given is erroneous and suggests that the definitions have been taken out of context.

The examiner stated that in medical terms, disease definition contains "defect" in the definition as follows: "an impairment of the normal state of the living animal or plant body or one of its parts that interrupts or modifies the performance of the vital functions, is typically manifested by distinguishing signs and symptoms, and is a response to environmental factors (as malnutrition, industrial hazards, or climate), to specific infective agents (as worms, bacteria, or viruses), to inherent defects of the organism (as genetic anomalies), or to combinations of these factors" (Merriam Webster Medical Dictionary 2014).  Additionally, the examiner explained that attempting to separate this condition will make no difference in the analysis of this opinion.  The Veteran's condition of lumbar scoliosis is a congenital condition that existed prior to service.  The service treatment records clearly show that at the time of the initial evaluation the Veteran stated, and therefore it is the Veteran's testimony, that the pain started while performing the activities of Basic Training.  The examiner reported that no fall occurred, no claim of a fall occurred, no fall is documented, and no treatment occurred.  The examiner stated that no reference to a fall is made by either the medical personnel or the Veteran himself at the time of the complaint.  The Veteran gave a history of being hospitalized due to a fall in the winter.  In fact, he was hospitalized for back pain in June 1968 with no traumatic event.  Indeed, the physicians initially thought he had a urinary tract or kidney infection as the cause of the back pain.  Additionally, at the time of the orthopedic evaluation in August 1968, the history given to the orthopedist was that the veteran had been having back pain for 10 to 12 years.  The Veteran did not complain again for decades.  He worked for 23 years as a truck driver and prior to this as a construction worker.  No in service event occurred to cause an additional disability.  Even at the time of the examination the Veteran had only a mild degree of degenerative changes and no increase in the scoliosis, meaning that no progression beyond the natural progression of aging and chronic wear and tear has occurred in spite of this congenital abnormality.  The Veteran's claim of a fall is in fact not even potentially causative.  A fall cannot cause lumbar scoliosis acutely.  If a trauma causes multilevel unilateral compression fractures enough to change the height of one side of the spine relative to the other, scoliosis may occur over a prolonged period of time.  However, multiple imaging studies over decades have shown no compression fractures have occurred.  This simply did not happen.  Therefore, the examiner stated that after interviewing and examining the Veteran and reviewing the claims file, Virtual VA/VBMS, and all pertinent records, it was the examiner's opinion that the Veteran has no additional disability due to an inservice disease or injury superimposed upon his congenital lumbar scoliosis; the Veteran had a back condition that existed prior to his entry to active duty and was not aggravated by service and no increase in disability occurred beyond the natural progression of the disease; and it is less likely as not (less than 50% or greater probability) that the condition is etiologically related to service.  This examiner noted that he was fully aware of the Veteran's contention that he sustained a back injury in service. 

The Board finds that entitlement to service connection for a back condition, to include lumbar scoliosis, is not warranted.  The Veteran's service treatment records reveal that the Veteran was not noted to have any back disability upon entrance to active service.  However, shortly thereafter, the Veteran was treated for back complaints diagnosed as scoliosis and was separated from service.  Although the Veteran and his brother have recently reported that the Veteran did not have any back problems prior to service, the Veteran reported in service that he had back pain for 10 to 12 years and that he had been told that he had a crooked back.  The Board finds the contemporaneous statements of the Veteran to be most probative.  After examination in March 2011 and in January 2015, the Veteran's scoliosis was reported to have preexisted his active service.  As such, the Board finds that there is clear and unmistakable evidence that the Veteran's scoliosis preexisted service.  Although the Veteran complained of and was treated for back problems in service, there is clear and unmistakable evidence that the Veteran's back condition was not aggravated by active service.  The examiner in March 2011 indicated that the Veteran's back condition was temporarily aggravated in service and that it ceased upon separation from service based upon a lack of continuity of care.  The examiner in January 2015 found that the Veteran only had a mild degree of degenerative changes and no increase in the scoliosis meaning that no progression beyond the natural progression of aging and chronic wear and tear occurred.  In addition, the examiner found no evidence of any in service injury that would have caused additional disability.  Instead, the examiner noted that the Veteran's scoliosis was identified after the physicians in service initially thought he had a urinary tract infection or kidney infection causing the back pain.  As such, there is clear and unmistakable evidence that the Veteran's scoliosis was not aggravated by the Veteran's active service.  Therefore, the Veteran is not afforded the presumption of soundness and as the Veteran's scoliosis was not permanently aggravated by his active service, service connection is denied.

In addition, the examiner in January 2015 rendered the opinion that the Veteran's scoliosis could not have been caused by service as there was no evidence of a compression fracture of the spine.  

The Veteran has been diagnosed with spondylosis; however, after examination in March 2011 it was found that the spondylosis was not related to the Veteran's scoliosis.  The examiner noted that there was no notation of spondylosis in service and that the condition was a condition of aging.

As the Veteran's scoliosis preexisted service and was not permanently aggravated by the Veteran's active service and as the Veteran does not have a superimposed disability of the back due to or aggravated by the Veteran's active service, service connection for a back condition, to include lumbar scoliosis is denied.   



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back condition, to include lumbar scoliosis, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


